Citation Nr: 1026400	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-39 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision of the Waco, Texas 
regional office (RO) of the Department of Veterans Affairs (VA).  
The RO denied the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As part of the duty to assist, VA must obtain Social Security 
Administration (SSA) records when they may be relevant.  Voerth 
v. West, 13 Vet. App. 117, 121 (1999).  The Veteran informed VA 
in an April 2007 written statement as well as in hearing 
testimony that he had applied for disability benefits from the 
Social Security Administration (SSA) based on knee, back, and 
neck pain.  A September 2005 VA treatment note reflects that the 
Veteran reported four (4) prior applications to SSA.  A June 2005 
SSA form reflects that he had submitted a timely request for a 
hearing regarding disability benefits.  However, no SSA records, 
except for the few application documents submitted by the 
Veteran, have been associated with the claims file.  

The RO/AMC should contact the SSA and obtain copies of the 
relevant records, including the complete medical records upon 
which any decision was based and any associated hearing 
transcripts.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(2) (2009).  Although not dispositive as to an issue that 
must be resolved by VA, any relevant findings made by the SSA are 
evidence which must be considered.  See White v. Principi, 243 F. 
3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 
(2001).

VA's duty to assist also includes gathering all pertinent records 
of VA treatment and making an effort to gather any identified 
private records.  The claims file reflects that the Veteran 
informed VA healthcare providers in October 2005 that he was 
evaluated by JPS Hospital following a 1996 on-the-job accident 
and stated in September 2005 that he had been in six (6) car 
accidents since 1998, to include three (3) accidents in the past 
year.  The Veteran also reported in a November 2006 statement 
that he was stabbed in his lower back in August 1997.  As the 
record reflects that the Veteran may have received private 
medical treatment for injuries affecting his low back, but these 
records have not been associated with his claims file, while this 
case is in remand status, the RO must again ask him to identify 
any sources of pertinent private medical records and attempt to 
gather any such records on his behalf.  

In addition to the private treatment records, the Board notes 
that, although the Veteran submitted copies of March 2010 MRI 
results from a VA facility, the last VA treatment records 
reflected within the claims file are dated July 2007.  As such, 
while this case is in remand status, the RO/AMC also must obtain 
updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to include, but not limited 
to, any additional VA, or non-VA, 
treatment.  The records specifically 
include, but are not limited to, VA 
treatment since July 2007, records from JPS 
Hospital, and any other private medical 
records regarding prior treatment for low 
back injuries.  The Veteran should be 
provided with the necessary authorizations 
for the release of any private treatment 
records not currently on file.  The RO/AMC 
must then obtain these records and 
associate them with the claims folder.  If 
VA is unsuccessful in obtaining any medical 
records identified by the Veteran, it must 
inform him and provide him an opportunity 
to submit copies of the outstanding medical 
records.

2.  The RO/AMC will obtain from the SSA a 
copy of the evidence relied on in the 
Veteran's disability benefits decision.  
This evidence should specifically include, 
but is not limited to, medical records and 
any SSA hearing transcripts.  Those records 
will be associated with the claims folder. 

3.  After the above has been completed, 
the RO must review the claims file and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  

4.  Thereafter, the RO must consider all 
of the evidence of record and readjudicate 
the Veteran's claim.  The Veteran and his 
representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


